[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 04-14426                  AUGUST 30, 2005
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                      ________________________

                  D. C. Docket No. 04-20135-CR-JAL

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                 versus

HORACE ANTHONY FONSECA,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (August 30, 2005)


Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Appellant Horace Anthony Fonseca appeals his conviction for bribery, in

violation of 18 U.S.C. § 201(b)(1)(A) & (C), and his sentence of three years

probation.

      Fonseca first argues that he received ineffective assistance of counsel. “It is

settled law in this circuit that a claim of ineffective assistance of counsel cannot be

considered on direct appeal if the claims were not first raised before the district

court and if there has been no opportunity to develop a record of evidence relevant

to the merits of the claim.” United States v. Perez-Tosta, 36 F.3d 1552, 1563

(11th Cir. 1994). Because the record demonstrates that the district court did not

address the ineffective assistance of counsel claims, and there was no opportunity

to develop a record of evidence relevant to the merits of Fonseca’s claims, we

decline to consider Fonseca’s claims of ineffective assistance of counsel.

      Fonseca next argues that there was no evidence to support the charge that he

corruptly gave money for purposes of illegally and improperly importing an

energy drink into the United States. The government responds that the district

court did not plainly err in accepting Fonseca’s guilty plea and in finding that

there was a sufficient factual basis for the plea.

      Where a defendant fails to object to the factual basis for a guilty plea, we

review the issue for plain error only. United States v. Franklin, 323 F.3d 1298,

                                           2
1299 n.1 (11th Cir. 2003). After reviewing the factual proffer made by the

government at the plea colloquy and Fonseca’s admission to the factual proffer,

we conclude that the district court did not commit plain error in finding that the

evidence was sufficient to support Fonseca’s guilty plea.

       Finally, we conclude that the district court did not err in imposing a three-

year sentence of probation. The district court clearly acted within its discretion in

imposing this sentence, and Fonseca has failed to show otherwise.

       Because there is no merit to any of the arguments Fonseca makes in this

appeal, we affirm his conviction and sentence.

       AFFIRMED.1




       1
         Fonseca argues for the first time in his reply brief that the indictment was defective.
Issues raised for the first time in a reply brief are waived on appeal. See United States v. Dicter,
198 F.3d 1284, 1289 (11th Cir. 1999). Thus, we decline to address this argument.


                                                  3